Mb. Justice Baker dissenting. I am unable to concur in the finding and judgment in this case. The floor of the building leased to and occupied by the defendants was used only for storage purposes. Into that room no person had a right to go without the permission of the defendants. There was no access to that floor from the street but only by means of an elevator and stairways leading from the lower floors of the building. The fact that the doors leading from the elevator and stairway to defendants’ premises were not locked was not an implied invitation to any one to enter defendants’ premises, and the person entering the same without the invitation or permission of defendants would be a trespasser. Conceding that the burden of proof was on the defendants to rebut the inference of negligence arising from the fact that water ran from a faucet on their premises and found its way to the premises of the plaintiffs on a lower floor, and damaged their goods, I think such inference was rebutted in this case by the stipulation that, “the defendants and their employes who entered said premises will testify that they never turned on said faucet or used water therefrom for any purpose whatsoever at any time.” Under this stipulation it cannot be held that the defendants or any of their employes were guilty of negligence in respect to the faucet. The finding of negligence by the majority of the court must therefore be based on the theory that the failure of the defendants to keep the doors leading to their premises locked was a negligent use by them of their premises, which made them liable for the negligence of a stranger who may have entered said premises without their permission or invitation and turned on the water for purposes of his own. Conceding further that the defendants might have placed locks on the doors leading to their premises, and there: by have made entrance thereto by a trespasser more difficult, without violating the terms of their lease, I do not think that their failure to place locks on said doors and keep them locked, was a negligent use of their premises which made them liable to the plaintiffs for the wrongful act of a trespasser.